Mario Pittoni, J.
Motion for summary judgment by plaintiff is granted.
The only issue is whether the words water craft ” in defendant’s policy include the raft or float owned by plaintiff and involved in the accident herein. After an examination of the photographs in the moving papers I am satisfied that it is not a “boat” or “vessel” or “ship” or “craft for water transport ” or “ a structure designed for navigation on water
The allegation that the “ raft ” or “ float ” in this case was used to mount soil-boring equipment is uncontested.
The words “ water craft ” are in the fine print of paragraph (h) of the policy’s “ exclusions ” and the words “ water craft ” must be construed more strictly against the draftsman of the policy and more liberally in favor of the insured.
I have cited no cases because no New York cases were submitted by either party, and merely citing all the standard dictionaries consulted would serve no useful purpose. They are available to all.
I conclude that the raft or float herein is not a ‘£ Water craft ’ ’.
Settle judgment on notice and provide language therein for the setting of the case for trial to compute the damages.